Citation Nr: 9905463	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-47 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision that denied 
the veteran's application to reopen a claim of service 
connection for leg injuries.  In his substantive appeal in 
October 1996, the veteran also expressed his dissatisfaction 
with the denial of his application to reopen a claim of 
service connection for a back disability.  The RO 
subsequently addressed both issues in a February 1997 
supplemental statement of the case and, consequently, both 
issues are properly in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a December 1992 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for disabilities of the back and legs; the veteran was 
provided notice of the decision and of his appellate rights, 
did not appeal this determination, and the decision became 
final.

3.  Evidence added to the record since the December 1992 
rating decision is cumulative or irrelevant and, when viewed 
in conjunction with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the case.  


CONCLUSION OF LAW

Evidence submitted since the December 1992 RO decision, which 
denied an application to reopen a claim of service connection 
for disabilities of the back and legs, is not new and 
material; the claim is not reopened, and the December 1992 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are not on file and are 
presumed to have been destroyed in a fire in 1973 at the 
National Personnel Records Center in St. Louis, Missouri.  

A service record shows that the veteran did not sustain any 
wounds in service and was honorably discharged from service 
by reason of the convenience of the government.

In September 1978 the veteran filed a claim of service 
connection for disabilities of the back and legs.  He said 
that while serving with Company A, 743rd Railway Opr Bn, he 
injured his back and legs in service while carrying 33 foot 
rails and was treated as an outpatient on sick call.  He said 
that he underwent a physical examination for overseas duty, 
but was turned down.

Also in September 1978 the RO received private office notes 
covering the period from January 1966 to August 1977.  These 
notes show that in December 1968 the veteran had an area of 
deepened pigmentation on his right shin with swelling in the 
center where he had struck it.  They also show that he was 
prescribed penicillin and had a gelo cast boot applied on 
several occasions from January to April 1969.  According to a 
late April 1969 office note, the leg looked alright and the 
veteran was discharged from treatment.

In October 1978 the RO received Daily Sick Reports from 
Company A, 743rd Railway Opr Bn showing that the veteran had 
been treated as an outpatient in service on numerous 
occasions from April 1944 to August 1944.  The nature of the 
treatment is not known.  

In an October 1978 rating decision, the RO denied the 
veteran's claim of service connection for disabilities of the 
back and leg.

The RO received a VA Hospital summary in October 1978 showing 
that the veteran had been hospitalized for seven days in 
September 1978 for a chronic  peripheral vascular 
insufficiency with stasis ulcer.  It is noted on the summary 
that the veteran had a chronic venous problem.

The veteran was readmitted to a VA hospital in October 1978 
for treatment of stasis ulcer disease of the legs.  While 
hospitalized, he underwent bilateral lower extremity 
phlebogram.  He was diagnosed as having varicose veins of 
both legs and chronic venous stasis ulcers of the right leg.

In a Congressional letter dated in January 1979, the veteran 
said that he injured his legs in service while carrying 
railroad rails.  He said that when the injury occurred he was 
part of a team carrying rails and that the front and back 
teams dropped the rails causing his center team to catch all 
of the weight.  He said that this event severely strained his 
legs.  He said that he had been hospitalized at a military 
hospital at Camp Robinson in Arkansas and that he had been 
turned down for overseas duty with his Company.  He said that 
as a result of this he was sent to a military hospital in 
Salinas California where he was listed as unfit for overseas 
duty.  He said that he was then sent to Fort Bragg, North 
Carolina, for discharge.  He said that he had been told in 
service that he would be getting a regular discharge so that 
he would be able to bet along better in civilian life, and 
that if any complications occurred, he could apply for VA 
benefits.

In October 1992 the veteran filed an application to reopen a 
claim for injuries to the back and legs.  The RO denied this 
application in December 1992.

Evidence received since the 1992 denial of service connection 
is summarized below, and was obtained by the RO after the 
veteran filed his 1996 application to reopen his claim.

In June 1996 the RO requested copies of Morning Reports from 
the veteran's Company from November 1944 to December 1944.  
This was done pursuant to the veteran's request for such 
reports.

In an August 1996 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for leg injuries on the basis that no new and material 
evidence had been submitted.

The RO received Morning Reports from Company A from November 
1944 to December 1944.  These reports show that the Company 
was stationed in France during this period.  They do not 
contain the veteran's name.

In an October 1996 letter to the veteran, the RO informed the 
veteran of the kind of evidence needed to reopen his claim.  
The RO further informed the veteran that he had yet to submit 
evidence showing that leg or back injuries occurred in 1944 
or that he had any current residuals of such injuries.

In his October 1996 substantive appeal, the veteran contends 
that VA did not properly develop his claim of service 
connection for disabilities of the back and legs.  He said 
that he had been treated by a private physician when he was 
young, but that the physician had died and his records could 
not be found.

At a hearing at the RO in February 1997, the veteran 
testified that when the 33 foot rails fell on him and another 
man in service, his leg "sort of bummed up and the vein 
started [] pumping out on [him]."  He said that in service 
he had been sent to California to perform light duty and was 
"run [] through" a hospital there.  He said that he did not 
get treatment for his legs or back in California because he 
wasn't doing anything there that strained his legs or back.  
He said that he was only in service for about a year and 
although they didn't say why they were discharging him, it 
must have been due to his back and leg disability.  The 
veteran's son testified that the veteran's legs had been 
"messed up" ever since he could remember.

In October 1997 the RO received a copy of a Congressional 
letter from the veteran's son who said that the veteran had 
been told by a VA physician a few months earlier that back X-
rays revealed an old fracture.  He said that the physician 
asked the veteran if he ever broke his back.

At a hearing before a member of the Board in October 1998, 
the veteran testified that the sick call appointments from 
June to July 1944 were due to his legs and low back and that 
he had been treated with some kind of liniment.  He said that 
he figured that he was not sent overseas with his Company 
because of his back and legs.  He said that he has had 
trouble with his back and legs ever since service.  He said 
that he did not receive any treatment at a VA medical 
facility prior to the 1970s.  The veteran's representative 
said that the Morning Reports of record were from overseas 
and that the veteran did not serve overseas.  

Legal Analysis

In October 1978 the RO denied the veteran's claim of service 
connection for injuries of the back and legs.  The veteran 
did not appeal this decision and it is final.  38 U.S.C.A. 
§§ 20.200, 20.1103 (1998).  Also final is a December 1992 
decision by the RO denying the veteran's application to 
reopen a claim of service connection for injuries of the back 
and legs.  Id.  In order to reopen a claim of service 
connection, new and material evidence must be submitted since 
the last final disallowance of the claim.  See 38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. 
Brown, 9 Vet. App. 273 (1998).

"New" evidence is that which is not merely cumulative or 
redundant of other evidence in the record."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on a 
specific matter and is so significant that it must be 
considered to fairly decide the merits of a claim.  Fossie v. 
West, 12 Vet. App. 1 (1998).  It should also be pointed out 
that, in determining whehter eivdence is new and materail, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir.) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Fossi, Id. 

When the RO denied the claim in December 1992, it considered 
the veteran's original claim that he injured his back and 
legs in service.  The RO also considered Daily Sick Reports 
showing that the veteran had been treated as an outpatient on 
numerous occasions from April 1944 to August 1944.  The RO 
further considered private medical records showing that he 
had redness and swelling on his right shin in December 1968 
where it had been struck, and that he had been treated with a 
gelo cast boot in 1969.  In addition, the RO considered VA 
hospital records in 1978 showing that that the veteran had a 
chronic venous problem and underwent bilateral lower 
extremity phlebogram.

Evidence submitted after December 1992 includes overseas 
Morning Reports from Company A in November and December 1944, 
as well as additional statements and hearing testimony from 
the veteran and his son. 

The Morning Reports in 1944 show that Company A was serving 
overseas.  The veteran's name is not contained in these 
reports.  In this regard, the veteran's representative 
pointed out at a hearing in 1998 that the veteran did not go 
overseas with this Company.  Therefore these records add 
nothing to the veteran's claim and are irrelevant.  

The veteran's statements and testimony that he has back and 
leg disabilities as a result of injuries that he sustained in 
service are essentially repetitive of ones that he made when 
the RO denied his claim in 1992; such statements do not 
constitute new evidence.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Even assuming arguendo that these statements are 
new, they are not material since lay assertions of medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Consideration has also been given to the veteran's statement 
in 1996 that VA did not help to develop his claim.  VA's duty 
to assist a veteran with the facts pertinent to his claim is 
particularly great in a case such as this where the veteran's 
service medical records are not available for review.  Dixon 
v. Derwinski, 3 Vet. App. 361 (1992).  However, VA did advise 
the veteran in October 1996 of the evidence necessary to 
establish service connection and, more specifically, of the 
absence of any evidence in the claims file showing that he 
had leg or back injuries in service or that he had any 
current residuals from such injuries.  Although it appears 
that the RO obtained Morning Reports from the veteran's 
Company for a period of time that the veteran was not serving 
with the Company, such reports can only show that a 
particular serviceman was hospitalized, they cannot show the 
reason for such hospitalization.  In this regard, the claims 
file already shows that the veteran was treated for 
unspecified causes from April 1944 to August 1944.  
Consequently, even if additional Morning Reports were to be 
obtained which showed that the veteran had been hospitalized, 
such evidence would not constitute material evidence so 
significant that it had to considered in order to fairly 
adjudicate the veteran's claim. This is so in view of the 
absence of the reasons for the hospitalization.  In other 
words, the veteran's statements as to treatment in service 
for a leg and back injury are already presumed to be true and 
were already considered by the RO in 1992, thus, Morning 
Reports showing hospitalization (but not the reason for 
hospitalization), would not add anything significant to the 
veteran's claim.  Justus, supra.

While the veteran did testify that he had been treated by a 
private physician for his back and leg when he was younger, 
he also testified that this physician had died and he had 
been unable to obtain his treatment records.  Consequently, 
this testimony does not put the Board on notice of relevant 
evidence that may exist which could constitute new and 
material evidence.  See Graves v. Brown, 8 Vet. App. 522 
(1996).  

As new and material evidence has not been submitted since the 
1992 RO decision which denied the veteran's application to 
reopen a claim of service connection for injuries of the back 
and legs, the claim is not reopened, and the 1992 decision 
remains final.  



ORDER

The application to reopen a claim of service connection for 
injuries to the back and legs is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

